Apelación procedente de la Corte de Distrito de Ponce.
Revocada la sentencia apelada.
El Juez Asociado Sr. Wolf emitió la opinión del *1107Tribunal. Jueces concurrentes: Sres. Presidente Hernández y .Asociados MacLeary, del Toro y Aldrey.
Abogado del apelante: Sr. Nemesio B. Canales. Abogado del apelado: 8r. José A. Poventud. En este caso se lia presentado una petición de reconsideración y se lia celebrado nueva vista, y la opinión emitida en mayo 24, 1912 sé publicará junta con la opinión que emitirá el tribunal en su día con motivo de la petición de reconsideración.